Citation Nr: 1545209	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a diminished sense of smell, to include an undiagnosed illness arising from service in Southwest Asia during the Gulf War.

2.  Entitlement to service connection for a disability manifested by numbness and tingling of the hands and feet, to include peripheral neuropathy and an undiagnosed illness arising from service in Southwest Asia during the Gulf War.

3.  Entitlement to service connection for testicular cancer with residual scars.

4.  Entitlement to an effective date earlier than February 20, 2015, for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD) with secondary major depressive disorder and neurocognitive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1988 to September 1992 and had service in the Southwest Asia theater of operations during the Gulf War.  He is the recipient of multiple awards and decorations, including a Combat Action Ribbon.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In an October 2014 decision, the Board denied service connection for tinnitus, a right shoulder disability, a left shoulder disability, and a bilateral foot fungal disorder.  The Board dismissed the issues of entitlement to service connection for bilateral hearing loss and a right knee disability.  The remaining issues then on appeal - entitlement to service connection for disabilities manifested by memory loss, diminished sense of smell, numbness and tingling of the hands and feet, and sexual dysfunction, as well as testicular cancer, were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development and due process considerations.

While the matter was in remand status, in a March 2015 rating decision, the AOJ granted service connection for erectile dysfunction and assigned an initial noncompensable disability rating, effective January 14, 2009, as well as special monthly compensation based on the loss of use of a creative organ.  The grant of service connection for erectile dysfunction constitutes a full award of the benefit sought on appeal with respect to the claim of entitlement to service connection for a disability manifested by sexual dysfunction.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has submitted a notice of disagreement with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In the March 2015 rating decision, the RO also granted service connection for a neurocognitive disorder, claimed as memory loss.  The grant of service connection for a neurocognitive disorder constitutes a full award of the benefit sought on appeal with respect to the claim of entitlement to service connection for a disability manifested by memory loss.  Grantham, 114 F. 3d at 1158.  The record shows that the RO combined the appellant's neurocognitive disorder with his service-connected PTSD with major depressive disorder and increased the rating for that disability to 100 percent, effective February 20, 2015.  

In August 2015, the appellant submitted a notice of disagreement with the effective date assigned by the RO for the assignment of the 100 percent rating for PTSD with secondary major depressive disorder and neurocognitive disorder.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The issue of entitlement to an effective date earlier than February 20, 2015, for the assignment of a 100 percent disability rating for PTSD with secondary major depressive disorder and neurocognitive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant had active duty in the Southwest Asia theater of operations during the Gulf War. 

2.  Credible lay evidence indicates that the appellant has had a diminished sense of smell and taste since the 1990's. 

3.  The appellant's diminished sense of smell is of an unknown etiology and without anatomic or pathological basis.  

4.  Credible lay evidence indicates that the appellant has experienced numbness and tingling of the hands and feet since approximately 2005.

5.  Diagnostic testing indicates that the appellant's numbness and tingling in his hands and feet cannot be attributed to a known clinical diagnosis, including peripheral neuropathy, radiculopathy, or carpal tunnel syndrome.  

6.  Testicular cancer was not clinically evident during the appellant's active service or for many years thereafter, and his post-service testicular cancer is not causally related to his active service or any incident therein, including exposure to environmental hazards.  


CONCLUSIONS OF LAW

1.  An undiagnosed disability manifested by a diminished sense of smell and taste was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  An undiagnosed disability manifested by numbness and tingling of the hands and feet was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  Testicular cancer with residual scars was not incurred in active service and may not be may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2009 and July 2009 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The record reflects that the AOJ also undertook efforts to ascertain whether there were additional records in the custody of the of service department regarding the appellant's exposure to environmental toxins, but was advised that no records were available.  Based on the response received, the Board finds that additional efforts to obtain such records would be futile.  In any event, the Board notes that the appellant's exposure to environmental hazards during the Gulf War has been conceded by the AOJ; therefore, any additional service department records confirming such exposure are unnecessary regarding the claims adjudicated below.  

The appellant was also afforded a series of VA medical examinations in connection with his claims in May 2009, February 2015, and March 2015.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals.  Moreover, the examiners' opinions are predicated on both an examination of the appellant as well as full reading of all available records.  The basis for the examiners' opinions is clear and consistent with the the record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The undersigned also advised the appellant of the types of evidence which would be supportive of his claims and held the record open for a period of 60 days to allow him the opportunity to submit that evidence, although nothing was forthcoming.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records are negative for complaints or findings of a diminished sense of smell or taste, numbness of the hands and feet, or testicular cancer.  

In December 1991, the appellant underwent a medical examination for officer candidate school.  At that time, his nose, upper extremities, lower extremities, feet, and genitourinary system were examined and determined to be normal in all pertinent respects.  A neurological evaluation was also normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had nose trouble, foot trouble, or neuritis.  

At his September 1992 separation examination, the appellant's nose, upper extremities, lower extremities, feet, and genitourinary system were examined and again determined to be normal in all pertinent respects.  A neurological evaluation was also normal.  On a report of medical history completed in connection with the examination, the appellant again denied having or ever having had nose trouble, foot trouble, or neuritis.  

In January 2009, the appellant filed an original application for VA compensation benefits, seeking service connection for multiple disabilities, including testicular cancer.  

In connection with his claims, the appellant was afforded a VA Gulf War examination in May 2009.  He reported a history of surgeries for testicular cancer in September 2008 and December 2008.  He did not undergo chemotherapy or radiation therapy, and there had been no recurrence since that time.  He also reported a history of exposure to environmental toxins, such as nerve gas, during his service in the Persian Gulf theater of operations.  He also indicated that he had been prescribed pyridostigmine (nerve gas) tablets daily for approximately one month.  On examination, the appellant's complaints included that his sense of smell was "less than perfect."  A clinical evaluation showed that the appellant exhibited absence of the left testicle and residual surgical scarring.  His upper and lower extremities exhibited normal range of motion, skin integrity, distal pulses, motor function, sensation, and deep tendon reflexes.  Proprioception, however, was substantially abnormal in the lower extremities.  The diagnoses included status post testicular cancer with no evidence of recurrence; diminished smell sensation; and peripheral neuropathy myelinated fibers in both lower extremities.  

The examiner indicated that there was no reasonable explanation for the myelinated nerve damage evident on examination.  He indicated that, to the degree that pyridostigmine exposure is found to impact peripheral neuropathy, this degree of neuropathy would be as likely as not a result of such exposure.  The examiner also concluded that it is as likely as not that the appellant's diminished smell sensation and peripheral neuropathy were the result of the use of pyridostigmine in the Gulf War.  He indicated that the appellant's testicular cancer was less likely than not related to military service.  He indicated that no evidence had been found to associate malignancy with his military exposure.  

At a VA reproductive examination in February 2015, the examiner noted that the appellant was self-employed and owned a landscaping and maintenance business which required frequent lifting and heavy work.  Prior to that employment, the appellant worked as a heavy equipment operator from 1994 to 2002.  The appellant indicated that he underwent an orchiectomy for testicular cancer in 2008.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having multiple conditions, including hypogonadism following left orchiectomy for testicular cancer.  The examiner concluded that, based on currently available information, it was less likely than not that the appellant's currently diagnosed condition had been incurred in or caused by active service, including Gulf War exposures. 

At a VA neurological examination in February 2015, the appellant reported tingling in his hands and fingers, as well as some tingling in feet which did not interfere with activities.  He indicated that his symptoms had been present for the past ten years.  A physical examination was normal, and EMG testing showed no electrodiagnostic evidence for peripheral neuropathy or carpal tunnel syndrome.  The appellant did exhibit a very mild ulnar neuropathy on the right side on EMG testing.  After examining the appellant and reviewing the record, the examiner diagnosed the Veteran with very mild right ulnar nerve neuropathy on the right side.  He indicated that the appellant did not have peripheral neuropathy, radiculopathy, or carpal tunnel syndrome.  The examiner further explained that the EMG findings on the right upper extremity were minimal and of uncertain clinical significance.  He further indicated that any right ulnar nerve abnormality present was less likely than not related to the appellant's service, including a consequence of environmental exposures.  Rather, he noted that the appellant owned a landscaping and maintenance business and theorized that the activities associated with that business may have put compressions on his ulnar nerve.  

In March 2015, the appellant underwent a VA ear, nose, and throat examination during which the examiner noted that the appellant had reported a diminished sense of smell and taste since the 1990's.  The examiner explained that there was no diagnostic testing which could provide objective evidence of a loss of smell or taste.  Rather, he indicated that testing was subjective.  He explained that testing conducted in connection with the examination had shown that the appellant was unable to detect the smell of lemon extract, although he could smell peppermint extract and coffee.  The appellant was also able to detect vinegar with a sour taste as well as salt and sugar.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having hyposmia and hypogeusia.  The examiner indicated that he was unable to objectively document the appellant's diminished sense of smell or taste, but he had no reason to disbelieve the appellant's reported symptoms.  He further indicated that he could identify no anatomic or pathological basis for this condition.  Finally, he indicated that commenting on whether the appellant's decreased of sense of smell and taste are related to service would be mere speculation on his part. 


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including malignant tumors, may also be established on a presumptive basis.  38 C.F.R. § 3.303(b).  To establish presumptive service connection, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  38 C.F.R. §§ 3.303(b), 3.309(a) (West 2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. 3.317(b).

In the case of any veteran who has engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

In deciding claims, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As an initial matter, the Board notes that service department records establish that the appellant served in the Southwest Asia theater of operations during the Gulf War.  

As set forth above, the appellant has reported symptoms of a diminished sense of smell and taste since the 1990's.  He has also reported experiencing numbness and tingling in his hands and feet since 2005.  The Board notes that the appellant is a combat Veteran and finds his reports of such symptoms to be consistent and credible, as did the VA examiners who evaluated him in connection with his claims.  

Under these circumstances, the Board finds that the evidence of record is sufficient to show, for purposes of 38 C.F.R. § 3.317, that the appellant exhibited objective indications of chronic disability, manifested by symptoms of a diminished sense of smell and taste and numbness and tingling in the upper and lower extremities within the applicable time period.  

In order to establish service connection for his claimed disabilities, however, the legal criteria provide, the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and diagnostic tests.  38 C.F.R. § 3.317.  

In that regard, the evidence of record reflects that the appellant participated in a review of his medical history, physical examinations, and diagnostic testing in connection with the 2015 VA medical examinations referenced above.  As noted, these examinations failed to reveal any organic cause for the appellant's symptoms.  For example, EMG and nerve conduction velocity testing ruled out the presence of peripheral neuropathy, radiculopathy, and carpal tunnel syndrome.  Although there was some right ulnar neuropathy present on EMG testing, the examiner described it as minimal and of uncertain clinical significance.  Additionally, following diagnostic testing of the appellant's sense of smell and taste, the examiner indicated that he could identify no anatomic or pathological basis for the appellant's symptoms.  

After reviewing the record, the Board finds that the evidence establishes that there is no definitive medical explanation for the appellant's credibly reported symptoms.  The record also contains notations by VA examiners which support the finding that the appellant's reported symptoms are not attributable to any known clinical diagnosis by history, physical examination, and/or diagnostic tests.  

Based on the foregoing, the evidence indicates that the appellant's symptoms of a diminished sense of smell and taste and his symptoms of numbness and tingling in the hands and feet, which have been shown to be chronic, cannot be attributed to a diagnosed illness.  Accordingly, service connection is warranted under 38 U.S.C.A. § 1117.

With respect to the appellant's testicular cancer, the record establishes that the appellant was diagnosed as having the condition in September 2008.  Thus, there is no legal basis for awarding service connection for this disability pursuant to 38 U.S.C.A. § 1117 (West 2014) and 38 C F R. § 3 317 (2015).  Given the appellant's contentions to the effect that his testicular cancer may be associated with his exposure to environmental hazards during the Gulf War, however, the Board has considered his claim pursuant to the legal criteria pertaining to direct service connection.  After considering the appellant's contentions and the other evidence of record, the Board concludes that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that record establishes that testicular cancer was not present during the appellant's period of active duty or for many years thereafter.  Indeed, the record shows that he was not diagnosed as having testicular cancer until September 2008, which was approximately sixteen years after his separation from service.  

Moreover, the record contains no indication that his post-service testicular cancer is causally related to his active service or any incident therein, including exposure to environmental hazards.  Rather, as set forth above, it is the opinion of the VA examiners, based on current medical literature, that it is less likely than not that the appellant's post-service testicular cancer and its residuals are causally related to active service or any incident therein.  Again, there is no other probative evidence of record to suggest a link between the appellant's post-service testicular cancer and his active service.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for testicular cancer with residual scarring.   The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for an undiagnosed disability manifested by a diminished sense of smell and taste is granted.  

Entitlement to service connection for an undiagnosed disability manifested by numbness and tingling of the hands and feet is granted.  

Entitlement to service connection for testicular cancer with residual scars is denied.  


REMAND

As set forth above, in a March 2015 rating decision, the RO increased the disability rating for the appellant's service-connected PTSD with major depressive disorder and neurocognitive disorder to 100 percent, effective February 20, 2015.  In August 2015, the appellant submitted a notice of disagreement with the effective date assigned by the RO.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  Thus, this must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the matter is REMANDED for the following action:

The AOJ should issue a Statement of the Case for the issue of entitlement to an effective date earlier than February 20, 2015, for the assignment of a 100 percent disability rating for PTSD with major depressive disorder and neurocognitive disorder.   

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


